—Order unanimously affirmed with costs. Memorandum: In this action for divorce, defendant husband appeals from a pendente lite order directing him to pay plaintiff $181.78 per week as support for the two children of the marriage; 50% of the children’s uninsured medical and dental expenses, day care costs and parochial school tuition; and the monthly mortgage payment ($1,093) on the marital residence. Defendant contends that Supreme Court erred in directing him to make payments in accordance with the basic child support obligation while additionally directing that he pay the mortgage and a share of the children’s day care, educational, medical and dental expenses.
There is no merit to defendant’s contention. The statute provides that, in addition to ordering support in accordance with the statutory formula, the court may order the noncustodial parent to pay his pro rata share of child care expenses, uninsured medical expenses and private educational expenses (Domestic Relations Law § 240 [1-b] [c] [4]-[7]). Further, the court did not err in ordering defendant to pay the mortgage on the marital residence in addition to child support (see, Domestic Relations Law § 236 [B] [8] [b]; see also, Chyrywaty v Chyrywaty, 102 AD2d 1009). In any event, the proper remedy for an allegedly excessive temporary award of support is a prompt resolution of the divorce action following a trial at which the financial circumstances of the parties can be fully explored and the proper amount of support determined (see, Annexstein v Annexstein, 202 AD2d 1060; Marohn v Marohn, 157 AD2d 771, 772; Tillinger v Tillinger, 141 AD2d 535, 535-536). Rather than seeking a prompt resolution of the divorce action, which *1026has now been pending for nearly three years, defendant has delayed and obstructed it by attempting to conceal his net worth. (Appeal from Order of Supreme Court, Monroe County, Bergin, J. — Support.) Present — Denman, P. J., Green, Pigott, Jr., Balio and Boehm, JJ.